Citation Nr: 1716205	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  08-33 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a lung disorder, claimed as asbestosis and secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes

INTRODUCTION

The Veteran served on active duty from March 1970 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO); it is currently before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court). 

In a decision issued in February 2011, the Board, inter alia, upheld the RO's denial of the Veteran's request to reopen a claim of service connection for asbestosis.  The Veteran appealed that decision to the Court.  By a June 2012, Memorandum Decision, the Court determined that the Board had failed to address a May 2004 VA treatment note, vacated that part of the February 2011 Board decision denying the reopening of the Veteran's claim for service connection for asbestosis, and remanded the matter for readjudication consistent that Decision. 

Upon reconsideration of the matter in April 2013, the Board determined that the May 2004 VA treatment note was new and material evidence constructively in VA's possession within one year of a prior, April 2004 denial of the claim on the merits.  Consequently, the April 2004 rating decision (out of the Oakland, California, RO) did not become final and remains pending, extending the appeal period to encompass that decision.

In its April 2013 decision, the Board granted the Veteran's request for a second Board hearing to present additional evidence and remanded the matter to the RO to schedule a Travel Board hearing.  At that time, the Board also recharacterized the Veteran's claim for asbestosis to include any lung disease, in keeping with the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified at Travel Board hearings before Veterans Law Judge (VLJ) Kessel in September 2010 and VLJ Graham in March 2014; transcripts of the hearings are associated with his claims file.  

This matter was previously before the Board in September 2014, when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran presented testimony at two hearings before two different Veterans Law Judges concerning the matter of service connection for a lung disorder, claimed as asbestosis and secondary to asbestos exposure.  Thus, a third Veterans Law Judge must participate in a panel to adjudicate those issues on appeal.  See 38 U.S.C.A. §§ 7102(a); 38 C.F.R. § 19.3.

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court held that the pertinent statutes and implementing regulation regarding Board hearings entitle a claimant to an opportunity for a hearing before all the Board members who will ultimately decide his appeal, and that if the claimant's appeal is assigned to a Board panel in a piecemeal fashion, that claimant must still be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case.  See 38 U.S.C.A. §§ 7102(a), 7107(c); 38 C.F.R. § 20.707.

During his March 2014 hearing, the Veteran waived (on the record) his right to appear at an additional hearing before a third Veterans Law Judge.  However, since his March 2014 hearing, the Veteran has changed representatives and, in November 2016 and January 2017 letters, his new representative requested that the Veteran be scheduled for a video hearing to present additional evidence.  Given the change in circumstances of this case since the last hearing, the Board is granting the request for a new hearing.


Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference Board hearing at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

